UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2012  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31199 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of incorporation) (IRS Employer File Number) 12 Gunnebo Drive, Lonoke, Arkansas (Address of principal executive offices) (zip code) (501) 676-2994 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Exchange Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: Common (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.oYesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).oYesþNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo As of August 13, 2012, the Company had 21,810,912 shares of common stock issued. TABLE OF CONTENTS Heading Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 10 Item1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosure 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Financial Statements Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 F-1 Consolidated Statements of Operations – Three and six months ended June 30, 2012 and 2011 F-2 Consolidated Statements of Cash Flows – Six months ended June 30, 2012 and 2011 F-3 3 U.S. RARE EARTHS, INC. (FORMERLY COLORADO RARE EARTHS, INC.) CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, CURRENT ASSETS Cash $ $ Accounts receivable, less allowance for doubtful accounts of $12,032 and $80,486, respectively Other current assets - Total current assets PROPERTY AND EQUIPMENT Property and equipment, net Mineral properties Total property and equipment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related party Accrued compensation-officers Current installments of note payable – related party (net of discount of $0 and $51,313) Total current liabilities LONG-TERM DEBT Note payable-related party (net of discount of $88,943 and $94,463) Total liabilities STOCKHOLDERS' DEFICIT Preferred stock; 10,000,000 shares authorized, outstanding, respectively - - Common stock; 100,000,000 shares authorized, at $0.00001 par value, 21,810,912 and 20,504,238 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 U.S. RARE EARTHS, INC. (FORMERLY COLORADO RARE EARTHS, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES Advertising revenue $ Total revenue Cost of revenues Gross margin OPERATING EXPENSES Selling, general and administrative expenses Exploration expense Total operating expenses (Loss) from operations ) OTHER INCOME (LOSS) Interest income 55 Interest expense ) - ) - Other income (expense) - - Unrealized loss on warrant derivative liability - ) - ) Total other income (loss) (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - Net (loss) $ ) $ ) $ ) $ ) PER SHARE DATA: BASIC AND DILUTED INCOME (LOSS) PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. F-2 U.S. RARE EARTHS, INC. (FORMERLY COLORADO RARE EARTHS, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation and amortization Common stock and warrants issued for services Change in derivative liability - related party - Changes in Operating Assets and Liabilities: Accounts receivable Other current receivables Accounts payable and accrued expenses Accounts payable - related parties - Net cash (used in) operating activities ) ) INVESTING ACTIVITIES Purchase of fixed assets - ) Acquisition of mining property - Net cash (used in) provided by investing activities - FINANCING ACTIVITIES Proceeds from the sale of common stock and warrants - Repayment note payable- related party ) - Net cash (used in) provided by financing activities ) (DECREASE) INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Cash Flow Disclosures: Cash paid for: Interest expense $ $
